                                        3:18-cv-03205-SLD-JEH # 34-10                                    Page 1 of 1
                                                                                                                                       E-FILED
                                                                                                   Thursday, 08 October, 2020 05:47:32 PM
                                                               ILUNOIS D EPARTMENT OF CORRECTION S
                                                                                                              Clerk, U.S. District Court, ILCD
                                                           Administrative Review Board
                                                      Return of Grievance or Corresp ondence


Offender:                                                                                   Firs! Name                    Ml          10#
                                 Las! Name



Facility:




The attached grievance or correspondence is being returned for the following reasons:

Additional infonnation required:
  O Provide your original written Offender's Grievance, DOC 0046, including the counselor's response, if applicable.
  O Provide a copy of the Response to Offender's Grievance, DOC 0047. including the Grievance Officer's and Chief Administrative
       Officer's response, to appeal; if timely.
    O     Provide dates when incidents occurred.
                                                                                                            . Please return the attached
    O     Unable to determine nature of grievance or correspondence; submit additional specific information
          grievance or correspond ence with the additional information requested to:
                                                                                                                 7
          Administrative Review Board, Office of Inmate Issues, 1301 Concordia Court, Springfield, IL 62794-927


Misdirecte d :
    D     Contact your correctional counselor or Field Services regarding this issue.
                                                                                                       denied by the facility, utilize the
    0     Request restoration of Statutory Sentence Credits to Adjustment Committee. If the request is
          offender grievance process  outlined in Departmen  t Rule 504 for further consideration.

    O     Contact the Record Office with your request or to provide additional information.
                                                                                                           by the Administrative Review
    O     Personal property and medical issues are to be reviewed at your current facility prior to review
          Board.
                                                                                                                    , IL 62706
    O     Address concerns in a letter to: Illinois Prisoner Review Board, 319 E. Madison St., Suite A, Springfield


No further redress:
   D Award of Earned Discretionary Sentence Credit is a discretionary administrative decision; therefore, this issue will not be
       addressed further.
   D ~irt(strat ive transfer denials are discretionary administrative decisions; therefore, this issue will not be addressed further.
    ffNot submitted in the timeframe outlined in Department Rule 504; therefore, this issue will not be addressed further.
                                                                                                              decision; therefore, this
    D     Administrative Review Board received the appeal 30 days past date of Chief Administrative Officer's
          issue will not be addressed further.
    0     This office previously addressed this issue on _ _ _ _ __
                                                                           Dale
          No justification provided for additional consideration.
    □
                                                                                                                       (!U- CUL'         tc -t-e K.


Completed by: ""Sh,.,_e"', rry.......,B=e=n=to""n,...__ _ _ _ __ __ _
                                       Prinl Narr.e




                                                                        Priuled Ofl Rec.yc/cd Poper                            OOC 0070 (Rev, 3/2018}
OislribuUon:   Offender
               Inmate Issues



                                                        Cobbs v. Watson (18-3205) IDOC Document No.: 000134
